Citation Nr: 9923810	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
prostate cancer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1946 to June 1949; 
from August 1949 to July 1967; and from October 1968 to 
September 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which, in pertinent part, denied service connection for 
prostate cancer claimed as an Agent Orange exposure residual.  
In May 1997, the RO established service connection for T1C NX 
carcinoma of the prostate and assigned a 100 percent 
evaluation for that disability from November 7, 1996 to July 
31, 1997 and a noncompensable evaluation effective on and 
after August 1, 1997.  In April 1998, the RO increased the 
evaluation for prostate cancer from noncompensable to 10 
percent.  The veteran has been represented throughout this 
appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
prostate disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

In a May 1998 written statement, the veteran advanced that 
his service-connected disabilities rendered him unemployable.  
It appears that the RO has not had an opportunity to act upon 
the informal claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board Member cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  

Therefore, the issue of the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability is referred to the RO for action as maybe 
appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation for prostate cancer.  In reviewing the 
report of the November 1997 VA examination for compensation 
purposes, the Board observes that the examiner stated that 
there were no medical records available for review prior to 
the examination.  Examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Further, the evaluation apparently did not encompass either 
the prostate or the urinary tract.  

The veteran has advanced statements on appeal which infer 
that he was receiving ongoing radiation therapy for prostate 
cancer.  A finding as to whether the veteran's prostate 
cancer is currently active or in full remission would be 
helpful in resolving the instant appeal.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his prostate cancer after 
1996 including the names and addresses of 
all treating physicians.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of the veteran's prostate cancer and 
chronic residuals thereof.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should expressly state 
whether the veteran's prostate cancer is 
currently in remission.  The examination 
report should correspond to the rating 
criteria.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner for review 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
veteran without good cause fails to 
report for examination, his original 
claim will be decided upon the evidence 
of record.  However, the Secretary of the 
VA must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference 


should be drawn from it regarding the final disposition of 
the veteran's claim.  .



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


